DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments, see 12/2/21 Amendment, with respect to the rejections of claims 1-20 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.
Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-10, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Vaught et al. (US 2013/0187835, hereinafter “Vaught”) in view of Powderly et al. (US 2018/0189568, hereinafter “Powderly”, cited by Applicant).	Regarding claim 1, Vaught discloses	A system comprising (Figs. 8, 9, [0032-0036], see-through display system 800): 	a mobile device including (Figs. 8, 9, [0032-0036], see-through display system 800 is a mobile device as a head mounted display):	an optical assembly, the optical assembly having a viewing area for viewing a scene and configured to present overlay images to a user over the scene in the viewing area (Figs. 8, 9, [0032-0036], see-through display system 800, images projected on the lenses to present overlay images to a user over the scene in the viewing area viewed through the lenses 802); and 	at least one sensor configured to determine one or more physical characteristics surrounding the mobile device ([0033-0036], image sensors 806 capture image data); 	a processor coupled to the mobile device (Figs. 8, 9, [0032-0036], controller 820); 	a memory accessible to the processor(Figs. 8, 9, [0032-0036], logic subsystem 822 and data holding subsystem 824); and 	programming in the memory, wherein execution of the programming by the processor configures the system to perform functions, including functions to (Figs. 8, 9, [0032-0036], logic subsystem 822 and data holding subsystem 824, “instructions stored thereon that are executable”): 	Vaught does not explicitly discloseRegarding claim 3, Vaught as modified by Powderly discloses the system of claim 1, wherein the optical assembly comprises a camera configured to capture an .
	Regarding claim 5, Vaught as modified by Powderly discloses the system of claim 1, wherein execution of the programming by the processor further configures the system to perform additional functions, the additional functions including functions to: 	determine a different contextual state of the mobile device based on the monitored one or more physical characteristics (Powderly, ([0123-00143], different contexts for muting the head mounted display have different images, such as surgical context, industrial context, educational context, entertainment context, or shopping context);	select another image from the plurality of related images associated with the determined different contextual state (Powderly, ([0123-00143], different contexts for muting the head mounted display have different images, such as surgical context, industrial context, educational context, entertainment context, or shopping context);	select another image from the plurality of related images associated with the determined different contextual state (Powderly, ([0123-00143], different contexts for muting the head mounted display have different images, such as surgical context, industrial context, educational context, entertainment context, or shopping context); 	generate at least one replacement overlay image from the selected image (Powderly, ([0123-00143], different contexts for muting the head mounted display have different images, such as surgical context, industrial context, educational context, 
	The motivation is the same as in claim 1.
	Regarding claim 6, Vaught as modified by Powderly discloses the system of claim 1, wherein execution of the programming by the processor further configures the system to perform additional functions, the additional functions including functions to:	identify a physical feature in the field of view (Powderly, [0123-0126], blood spraying near heart not occurring); and 	register the image to the physical feature (Powderly, [0123-0126], surgical virtual objects 1141, 1142, and 1145 are registered to the physical feature of blood not spraying by not being muted); 	wherein the function to generate the at least one overlay image from the selected image positions the image adjacent to the physical feature to which it is registered ((Powderly, [0123-0126], surgical virtual objects 1141, 1142, and 1145 are generated by the physical feature of the FOV where blood is not spraying and the heart is located).
	The motivation is the same as in claim 1.
Regarding claim 7, Vaught as modified by Powderly discloses the system of claim 1, wherein execution of the programming by the processor to configure the system to generate overlay images includes functions to: 	modify the selected image responsive to the one or more physical characteristics surrounding the mobile device ((Powderly, [0123-0126], surgical virtual objects 1141, 1142, and 1145 are muted when blood spraying is detected as a physical characteristic).
	The motivation is the same as in claim 1.
	Regarding claim 8, Vaught as modified by Powderly discloses the system of claim 1, wherein execution of the programming by the processor further configures the system to perform additional functions, the additional functions including functions to: 	identify a location of the mobile device using the at least one sensor (Vaught, [0022 and 0034], GPS 816 determines location); and 	determine supplementary information for the selected image associated with the identified location (Vaught, Figs. 3-4, [0018-0024], weather information for determined location of the device as selected image 210 and further including additional daily weather reports 300);	wherein execution of the programming by the processor to configure the system to generate overlay images includes a function to modify the selected image to include the supplementary information (Vaught, Figs. 3-4, [0018-0024], weather information for determined location of the device including additional daily weather reports as supplementary information 300).

	Regarding claim 9, Vaught as modified by Powderly discloses the system of claim 1, wherein the one or more physical characteristics surrounding the mobile device include at least one of a physical object, location coordinates, time of day, or velocity (Vaught, Fig. 1, [0018], physical object is icon of mobile device 104).	Regarding claim 10, Vaught discloses a method for presenting images with a mobile device comprising (Figs. 8, 9, 10A-B, [0032-0044], see-through display system 800):	monitoring one or more physical characteristics surrounding the mobile device using at least one sensor (Figs. 8, 9, 10A-B [0032-0044], image sensors monitor objects in images and motion sensors 818 monitor motion).	Vaught does not explicitly disclose	determining a contextual state of the mobile device based on the monitored one or more physical characteristics; 	selecting an image from a plurality of related images associated with the determined contextual state;	generating at least one overlay image from the selected image; and	presenting the at least one overlay image with an optical assembly of the mobile device.
	Powderly discloses	determining a contextual state of the mobile device based on the monitored one or more physical characteristics ([0123], contextual state of no flow of blood is 
	Regarding claim 13, this claim is rejected for the same reasons recited with respect to the rejection of claim 5.
	Regarding claim 14, this claim is rejected for the same reasons recited with respect to the rejection of claim 6.
	Regarding claim 15, this claim is rejected for the same reasons recited with respect to the rejection of claim 7.
	Regarding claim 16, this claim is rejected for the same reasons recited with respect to the rejection of claim 8.
	Regarding claim 17, this claim is rejected for the same reasons recited with respect to the rejection of claim 9.	Regarding claim 18, Vaught discloses a non-transitory computer-readable medium storing program code which, when executed, is operative to cause an electronic processor of a mobile device to perform the steps of (Figs. 8, 9, [0032-0036], see-through display system 800 with controller 820): 	monitoring one or more physical characteristics surrounding the mobile device using at least one sensor (Figs. 8, 9, [0032-0036], image sensors monitor objects in images and motion sensors 818 monitor motion).	Vaught does not explicitly disclose
	Powderly discloses	determining a contextual state of the mobile device based on the monitored one or more physical characteristics ([0123], contextual state of no flow of blood is determined; [0124], outward facing camera as an image sensor detects unwanted flow of blood at a surgical site as a physical characteristic and image of heart as a physical characteristic); 	selecting an image from a plurality of related images associated with the determined contextual state ([0123], virtual objects  1141, 1142, and 1145 are selected for a user based on determined contextual state of no blood flow); 	generating at least one overlay image from the selected image ([0123], virtual objects  1141, 1142, and 1145 are selected for a user based on determined contextual state of no blood flow); and 	presenting the at least one overlay image with an optical assembly of the mobile device ([0123], virtual objects 1141, 1142, and 1145 are presented as overlay images are provided in a user’s field of view FOV based on determined contextual state of no blood flow).
	Regarding claim 19, this claim is rejected for the same reasons recited with respect to the rejection of claim 6.
	Regarding claim 20, this claim is rejected for the same reasons recited with respect to the rejection of claim 8.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Vaught in view of Powderly, and further in view of Holland et al. (US 2019/0265487, hereinafter “Holland”).	Regarding claim 2, Vaught as modified by Powderly discloses the system of claim 1, wherein the optical assembly is a see-through optical assembly, but does not explicitly disclose wherein the mobile device is an eyewear device comprising:.
	Holland discloses	wherein the mobile device is an eyewear device comprising (Fig. 3, [0001], eyeglasses frames in a heads-up display):	a frame supporting the optical assembly (Fig. 3, [0036], frame 320 supporting optical assembly as lenses 330, 335); and 	a temple extending from a lateral side of the frame (Fig, 3, [0036], temples are arms and temple portions 310, 311, 315, 316 that extend from lateral side of the frame 320); 	wherein the optical assembly is supported by the frame (Fig. 3, [0036], frame 320 supports lenses 330, 335).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Vaught and Powderly to have a frame construction, such as taught by Holland, because such a modification provides a predictable result of providing a frame structure to securely fasten the lenses to a frame type eyeglass structure.	Regarding claim 11, this claim is rejected for the same reasons recited with respect to the rejection of claim 2.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Vaught in view of Powderly, and further in view of Olwal et al. (US 10,180,769, hereinafter “Olwal”).
	Regarding claim 4, Vaught as modified by Powderly discloses the system of claim 1, but does not explicitly disclose wherein execution of the programming by the processor further configures the system to perform additional functions, the additional functions including functions to:	monitor a parameter of the mobile device; 	determine when the monitored parameter crosses a threshold; 	select an override image from the plurality of related images responsive to the monitored parameter crossing the threshold; 	generate at least one replacement overlay image from the selected image; and 	present the at least one replacement overlay image on the optical assembly.
	Olwal discloses	wherein execution of the programming by the processor further configures the system to perform additional functions, the additional functions including functions to (col. 5, lines 33-58, low battery condition): 	monitor a parameter of the mobile device (col. 5, lines 33-58, battery power is monitored as a parameter); 	determine when the monitored parameter crosses a threshold (col. 5, lines 33-58, battery power is monitored and it is determined when power crosses a threshold of low power); 	select an override image from the plurality of related images responsive to the 	Regarding claim 12, this claim is rejected for the same reasons recited with respect to the rejection of claim 4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877.  The examiner can normally be reached on 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSEPH PATRICK FOX
Examiner
Art Unit 2694



/JOSEPH P FOX/Examiner, Art Unit 2694      


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694